Citation Nr: 1118289	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel





INTRODUCTION

The Veteran was in pre-war status from September 1, 1941 to December 7, 1941; beleaguered status from December 8, 1941 to April 8, 1942; prisoner of war (POW) status from April 9, 1942 to August 31, 1942; no casualty status from September 1, 1942 to November 15, 1944; missing status from November 16, 1944 to January 8, 1945; recognized Guerrilla service from January 9, 1945 to October 12, 1945; and service in the Regular Philippine Army from October 13, 1945 to April 24, 1946.  He died in March 1976, and the Veteran's surviving spouse is the appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Manila, Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  A VHA opinion was received in February 2011 and incorporated into the record.  The appellant and her representative were provided a copy of the VHA opinion and given 60 days to respond.  In April 2011, the appellant submitted a personal statement, which the Board will consider with the current evidence of record in deciding the appeal.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The service department records show that the Veteran served during World War II for more than 90 days, and underwent POW status for not less than 30 days.  

3.  The Veteran died in March 1976, as a result of cardio-respiratory arrest due to pulmonary tuberculosis, far advanced, and severe malnutrition.

4.  At the time of the Veteran's death, he had not been awarded service connection for any disability.

5.  In a February 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen the appellant's claim for service connection for the cause of the Veteran's death.

6.  The evidence received since the February 2007 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim on appeal.

7.  Pulmonary tuberculosis did not have its onset during active service, manifested within three years of separation from active service, or is shown to be otherwise related to the Veteran's active service.

8.  Competent medical evidence does not show a nexus between the Veteran's severe malnutrition upon his death and his POW status.  


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that determined new and material evidence had not been received to reopen the claim of service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has been submitted since the February 2007 rating decision and the claim on appeal is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  

3.  The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 1137, 1310, 5103(a), 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a June 2008 letter.  In this letter, VA specifically informed the appellant that in order to substantiate a claim for Dependency and Indemnity Compensation (DIC) benefits based on a disability that was not service connected or for which the Veteran did not file a claim during his lifetime, the evidence needed to show (1) an injury or disease that was incurred or aggravated during active military service, or an event in service that caused an injury or disease; (2) a physical or mental disability that was either the principal or contributory cause of death, which may be shown by medical evidence or by lay evidence of persistent and recurrent symptoms of disability that were visible or observable; and (3) a relationship between the disability associated with the cause of death and an injury, disease, or event in military service, which may generally be shown by medical records or medical opinions.       

As to informing the appellant of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had to obtain any records held by any federal agency.  This letter also informed the appellant that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the appellant that she could obtain private records herself and submit them to VA.

Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice must include the bases for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance).  The appellant has been apprised of the information necessary to reopen her claim in the June 2008 VCAA letter and a March 2008 letter.  The claim has been reopened and there is no prejudice to the Veteran in this regard.  The March 2008 letter also advised the appellant that the Veteran was not service-connected for any disability at the time of his death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the June 2008 VCAA letter to the appellant did not include the type of evidence necessary to establish a disability rating or effective date for the disability on appeal should the claim be granted.  Despite the inadequate notice, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 294 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby).  As the Board concludes below that the evidence is against the appellant's claim on appeal, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records dated from November 1973 to March 1976, a May 2008 private medical opinion from Dr. H.F., a June 2009 private medical opinion from Dr. E.L., and personal statements from the appellant.  A February 2011 VHA opinion was obtained in connection with her claim.  The VHA medical expert reviewed the claims file, noted the Veteran's medical history, and provided an opinion with supportive rationale.  All obtainable evidence identified by the appellant relative to the claim has been obtained and associated with the claims file.  The Board notes that the VHA opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

A.  New and Material Evidence

The appellant seeks to reopen her claim for service connection for the cause of the Veteran's death.  In a February 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen this claim.  The appellant timely appealed this decision by filing a March 2007 notice of disagreement (NOD) and an August 2007 substantive appeal, via a personal statement; however, she later withdrew her claim in an October 2007 personal statement.  As a result, the February 2007 decision became final.  38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. § 20.1103 (2010). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence received since the February 2007 rating decision includes a May 2008 private medical opinion from Dr. H.F., a June 2009 private medical opinion from Dr. E.L., a February 2011 VHA opinion, and personal statements from the appellant.  

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the appellant's service connection claim for the cause of the Veteran's death.  Specifically, in May 2008, Dr. H.F. reported there is a possibility that the Veteran contracted pulmonary tuberculosis during his POW status.  Dr. H.F. described the conditions at the Capas Concentration Camp as "atrocious with many sick POWs dying due to various illnesses...[and] deprived of proper nutrition, maltreated, and physically abused."  He further opined that the Veteran had a latent tuberculosis infection, which the Veteran never knew until he sought treatment in May 1971 and was diagnosed with pulmonary tuberculosis far advance.  Furthermore, in June 2009, Dr. E.L. opined that the Veteran developed malnutrition as a POW which "ma[de] him susceptible to almost any kind of infection particularly tuberculosis."

For the reasons stated above, the Board finds that the newly submitted evidence, specifically the May 2008 and June 2009 private medical opinions, to be both new and material, as they are not cumulative or redundant of evidence already of record because they suggest that the Veteran's underlying cause of cardio-respiratory arrest, pulmonary tuberculosis, may be related to his service, including his POW status.  No such evidence was of record at the time of the prior denial in February 2007 when the RO found no evidence of a link to service.  Because the newly submitted evidence addresses the possible etiology of the cause of death, the evidence is material because it bears directly and substantially upon the specific matter under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim on appeal.

Having submitted new and material evidence, the appellant's service connection claim for the cause of the Veteran's death is reopened and will be adjudicated on the merits.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2010).  

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is now required.  Because the appellant has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

B.  Service Connection

The appellant asserts that service connection is warranted for the cause of the Veteran's death as the Veteran's tuberculosis manifested within three years of separation from service and malnourishment was due to POW status.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West Supp. 2010); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's death certificate lists his immediate cause of death as cardio-respiratory failure due to pulmonary tuberculosis and severe malnutrition.  At the time of his death in March 1967, the Veteran was not service connected for any disability.  The Board notes that the Veteran submitted a service connection claim for a chest disorder and tuberculosis of the bones in September 1974.  The RO denied these claims in a September 1974 rating decision for lack of evidence demonstrating that the Veteran received treatment for the claimed disabilities during service or that the disabilities were recorded in his April 1946 separation examination report.  

In addition, review of the Veteran's VA hospital summary records reveals no indication of tuberculosis in his service treatment records or within three years thereafter.  In fact, the first indication that the Veteran was diagnosed with pulmonary tuberculosis was in November 1973, which is approximately twenty-seven years after discharge from service.  He was hospitalized from February 1974 to April 1974, in which active pulmonary tuberculosis lesions were found because of positive bacteriology.  Then from February 1976 to March 1976, the Veteran was hospitalized for a final time.  It was noted that he had a chronic cough, blood streaked sputum, and progressive weight loss since 25 years ago, which is approximately five years after discharge from service, and that his current malnourishment was secondary to his pulmonary tuberculosis.

The Court has indicated that the normal medical findings at the time of separation from service, the absence of any medical findings at the time of separation from service, as well as the absence of  any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Menes v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that the Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition).

With regard to the long evidentiary gap in this case between active service and the earliest competent medical evidence of the Veteran's pulmonary tuberculosis, the Board notes that this absence of evidence constitutes negative evidence tending to disprove the appellant's claim that the Veteran had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Foshay v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Foshay v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses 'negative evidence' which tends to disprove the existence of an alleged fact).  Thus, the lack of any objective findings in the competent medical evidence of pulmonary tuberculosis is itself evidence which tends to show that this disability did not have its onset in service or for many years thereafter.

The Board notes that only independent medical evidence may be considered to support its findings and that the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, nothing on file shows that the appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2010).

The law also provides a rebuttable presumption of service connection for active tuberculosis, which become manifest to a degree of 10 percent or more within three years after the date of separation from such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  The Veteran must have served 90 days or more during a war period or after December 31, 1946.  Id.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Here, according to his service personnel records, the Veteran served for more than 90 days during World War II; however, there is no competent lay or medical evidence indicating that he experienced characteristic manifestations of tuberculosis within three years of separation from service.  As noted above, the Veteran was not diagnosed with pulmonary tuberculosis until November 1973 in a VA hospital summary.  Moreover, although a February 1976 VA hospital summary documents that the Veteran had a chronic cough, blood streaked sputum, and progressive weight loss for the past 25 years, the Board notes that dates back to 1951 which is approximately five years after the Veteran's discharge from service.  As a result, the appellant is not entitled to the benefit of the presumptive provision because it is not shown that tuberculosis was manifested within three years after discharge from active service.  38 U.S.C.A. § 1113 (West Supp. 2010).

As stated above, in May 2008, Dr. H.F. reported there is a possibility the Veteran contracted pulmonary tuberculosis while he was a POW.  He asserted that the Veteran had a latent tuberculosis infection, which the Veteran never knew until he sought treatment in May 1971 and was diagnosed with pulmonary tuberculosis far advance.  Despite these contentions, this opinion uses speculative language.  As a result, such medical evidence does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish a medical nexus).  Additionally, this private medial opinion is not supported by the medical evidence of record as the Veteran was found to be physically fit in an October 1945 in-service physical examination report.  Furthermore, in a February 2011 VHA opinion, a medical expert noted review of the claims file and the Veteran's medical history and reported that "there was no documented evidence of the development of a chronic disease consistent with the diagnosis of tuberculosis within three years of separation from service.

The appellant also asserts that service connection is warranted for the Veteran's death because as a POW, he suffered malnutrition, which is listed as a contributing factor on the March 1976 death certificate.  The Board now considers whether service connection can be granted on a presumptive basis, as malnutrition is a chronic disease for which presumptive service connection is available for Veterans who underwent POW status.

38 C.F.R. § 3.309(c)(2) provides that, if the Veteran was intended or detained for not less than 30 days, the following diseases shall be presumptively service connected if manifested to a degree of disability of 10 percent or more at any time after discharge or released from military active even though there is no record of such disease during service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied: avitaminosis; beriberi (including beriberi heart disease); chronic dysentery; helminthiasis; malnutrition (including optic atrophy associated with malnutrition); pellagra; any other nutritional deficiency; irritable bowel syndrome; peptic ulcer disease; peripheral neuropathy except where directly related to infections causes; cirrhosis of the liver.

In an April 1946 Affidavit for Philippine Army Personnel, the Veteran reported that he surrendered and was released at Bataan and Laguna from April 9, 1942 to April 5, 1943.  He reported that he incurred no wounds or illness during internment or subsequent service.

The service department has certified that the Veteran was a POW from April 9, 1942 to August 31, 1942.  Findings by the United States service department verifying a person's service 'are binding on VA for purposes of establishing service in the U.S. Armed Forces.'  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The Board recognizes the Veteran's POW status and that malnutrition is recognized under the provisions of 38 C.F.R. § 3.309(c)(2).  The Board also acknowledges that malnutrition was listed on the Veteran's death certificate as one of the two significant conditions contributing to his death.  However, the competent evidence does not show that the Veteran suffered from malnutrition as POW which, in turn, substantially or materially contribute to his death, combined to cause death, or aided or lent assistance to the production of his death.  As noted above, a March 1976 VA hospital summary reflects that upon the Veteran's death, his severe dehydration and malnourishment upon admission were secondary to his diagnosed pulmonary tuberculosis, far advanced.  

Although a June 2009 private medical opinion from Dr. E.L. concluded that the Veteran developed malnutrition as a POW which "ma[de] him susceptible to almost any kind of infection particularly tuberculosis," this statement has no probative value.  There is no indication that the physician reviewed any of the records included in the claims file, include the available service treatment records.  The examiner did not explain now he arrived at the conclusions stated and the opinion is not supported by the medical evidence of record as the Veteran was found to be physically fit in an October 1945 in-service physical examination report.   

The Board has considered the appellant's contentions.  However, although the appellant is competent to describe symptoms observable to a lay person, she is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the appellant is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  Gilbert, 1 Vet. App. at 55.  



ORDER

As new and material evidence has been received, the claim of entitlement to service connection for the cause of the Veteran's death, is reopened and the appeal is granted to this extent only.  

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


